                 Case 3:20-cv-05032-BHS Document 88 Filed 02/24/21 Page 1 of 7




 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7
     BRENDA MARCH, EDGAR MARCH,                      CASE NO. C20-5032 BHS
 8
                              Plaintiffs,            ORDER GRANTING
 9          v.                                       DEFENDANT’S MOTION FOR
                                                     PARTIAL SUMMARY
10   ETHICON, INC.,                                  JUDGMENT

11                            Defendant.

12

13          This matter comes before the Court on Defendant Ethicon, Inc.’s renoted motion

14   for partial summary judgment. Dkt. 42. The Court has considered the pleadings filed in

15   support of and in opposition to the motion and the remainder of the file and hereby grants

16   the motion for the reasons stated herein.

17                     I.   FACTUAL & PROCEDURAL BACKGROUND

18          On September 12, 2013, Plaintiffs Brenda and Edgar March filed suit against

19   Ethicon in the MDL In re Ethicon, Inc. Products Liability Litigation, MDL No. 2327,

20   located in the Southern District of West Virginia. Dkt. 1. On October 16, 2018, Ethicon

21   filed a motion for partial summary judgment. Dkts. 42, 43. On October 25, 2018,

22   Plaintiffs responded. Dkt. 45. On October 31, 2018, Ethicon replied. Dkt. 46. The


     ORDER - 1
                Case 3:20-cv-05032-BHS Document 88 Filed 02/24/21 Page 2 of 7




 1   Southern District of West Virginia did not resolve the motion prior to transfer. See Dkt.

 2   78 at 3 n.1. On August 6, 2020, Ethicon filed a supplemental motion for summary

 3   judgment. Dkt. 76. On October 19, 2020, the Court granted the motion in part and denied

 4   it in part. Dkt. 81.

 5          Ethicon moved to renote the MDL motion for summary judgment on November

 6   11, 2020. Dkt. 81. The Court granted the motion, Dkt. 86, and the parties filed a joint

 7   status report regarding the remaining claims at issue in Ethicon’s renoted motion, Dkt.

 8   87. The remaining claims are: Negligence (Count I), Strict Liability – Manufacturing

 9   Defect (Count II), Strict Liability – Defective Product (Count IV), Negligent

10   Misrepresentation (Count IX), Negligent Infliction of Emotional Distress (Count X), and

11   Violations of Consumer Protection Laws (Count XIII). 1

12                                       II. DISCUSSION

13          Ethicon argues it is entitled to summary judgment for the remaining claims

14   because the claims fail as a matter of law.

15   A.      Summary Judgment Standard

16          Summary judgment is proper only if the pleadings, the discovery and disclosure

17   materials on file, and any affidavits show that there is no genuine issue as to any material

18   fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

19   The moving party is entitled to judgment as a matter of law when the nonmoving party

20   fails to make a sufficient showing on an essential element of a claim in the case on which

21
            1
             Plaintiffs have conceded to the dismissal of Count II and Count XIII. See Dkt. 45.
22   Therefore, summary judgment is granted, and the claims are dismissed with prejudice.



     ORDER - 2
              Case 3:20-cv-05032-BHS Document 88 Filed 02/24/21 Page 3 of 7




 1   the nonmoving party has the burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323

 2   (1986). There is no genuine issue of fact for trial where the record, taken as a whole,

 3   could not lead a rational trier of fact to find for the nonmoving party. Matsushita Elec.

 4   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (nonmoving party must

 5   present specific, significant probative evidence, not simply “some metaphysical doubt”).

 6   Conversely, a genuine dispute over a material fact exists if there is sufficient evidence

 7   supporting the claimed factual dispute, requiring a judge or jury to resolve the differing

 8   versions of the truth. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 253 (1986); T.W.

 9   Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).

10          The determination of the existence of a material fact is often a close question. The

11   Court must consider the substantive evidentiary burden that the nonmoving party must

12   meet at trial—e.g., a preponderance of the evidence in most civil cases. Anderson, 477

13   U.S. at 254; T.W. Elec. Serv., Inc., 809 F.2d at 630. The Court must resolve any factual

14   issues of controversy in favor of the nonmoving party only when the facts specifically

15   attested by that party contradict facts specifically attested by the moving party. The

16   nonmoving party may not merely state that it will discredit the moving party’s evidence

17   at trial, in the hopes that evidence can be developed at trial to support the claim. T.W.

18   Elec. Serv., Inc., 809 F.2d at 630 (relying on Anderson, 477 U.S. at 255). Conclusory,

19   nonspecific statements in affidavits are not sufficient, and missing facts will not be

20   presumed. Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888–89 (1990).

21

22


     ORDER - 3
                Case 3:20-cv-05032-BHS Document 88 Filed 02/24/21 Page 4 of 7




 1   B.     Strict Liability – Defective Product

 2          Ethicon argues that it is entitled to summary judgment as a matter of law on

 3   Plaintiffs’ Strict Liability – Defective Product claim because the Washington Products

 4   Liability Act (“WPLA”), RCW 7.72 et seq., does not recognize such a cause of action.

 5   Dkt. 43 at 6. Plaintiffs respond, arguing that Ethicon can be held strictly liable if it failed

 6   to properly warn the patient. Dkt. 45 at 5.

 7          The WPLA permits claims against a product manufacturer “if the claimant’s harm

 8   was proximately caused by the negligence of the manufacturer in that the product was not

 9   reasonably safe as designed or not reasonably safe because adequate warnings or

10   instructions were not provided.” RCW 7.72.030(1). These claims are commonly known

11   as design defect claims and failure to warn claims, respectively. See Kirkland v. Emhart

12   Glass S.A., 805 F. Supp. 2d 1072, 1076 (W.D. Wash. 2011). The WPLA also permits

13   claims “if the claimant’s harm was proximately caused by the fact that the product was

14   not reasonably safe in construction or not reasonably safe because it did not conform to

15   the manufacturer’s express warranty or to the implied warranties under Title 62A RCW.”

16   RCW 7.72.030(2).

17          Plaintiffs’ short form complaint asserts strict liability claims for manufacturing

18   defect, failure to warn, defective product, and design defect. 2 It appears to the Court that

19   Ethicon is correct that neither the WPLA nor Washington law recognize a cause of action

20   for defective product. Cf. Liriano v. Hobart Corp., 700 N.E.2d 303, 305, 92 N.Y.2d 303,

21
            2
              Plaintiffs have conceded their manufacturing defect claim, see Dkt. 45, but their failure
22   to warn and design defect claims remain viable, see Dkt. 81.



     ORDER - 4
              Case 3:20-cv-05032-BHS Document 88 Filed 02/24/21 Page 5 of 7




 1   237 (1998) (acknowledging New York’s cause of action for defective product; “[a]

 2   product may be defective when it contains a manufacturing flaw, is defectively designed

 3   or is not accompanied by adequate warnings for the use of the product.” (citations

 4   omitted)). And Plaintiffs have not provided any law establishing that Washington

 5   recognizes an action under the WPLA for defective product. Plaintiffs’ argument that

 6   Ethicon may be held strictly liable if it failed to properly warn Mrs. March through her

 7   implanting physician is a failure to warn claim, not a defective product claim.

 8          Therefore, summary judgment is granted, and Plaintiffs’ Strict Liability –

 9   Defective Product claim is dismissed with prejudice.

10   C.     Negligence-Based Claims

11          Ethicon additionally argues that Plaintiffs’ negligence-based claims—Negligence

12   (Count I), Negligent Misrepresentation (Count IX), and Negligent Infliction of Emotional

13   Distress (Count X)—are preempted by the WPLA. Dkt. 43 at 7–8. Plaintiffs assert that

14   their claims are not preempted because their claims “are not exclusively product based”

15   and “sound[] in intentional conduct which is excluded from the WPLA’s preemptive

16   scope.” Dkt. 45 at 6.

17          The WPLA “creates a single cause of action for product-related harms that

18   supplants previously existing common law remedies.” Wash. Water Power Co. v.

19   Graybar Elec. Co., 112 Wn.2d 847, 860. The WPLA’s statutory cause of action preempts

20   all product-related common-law claims based on any substantive legal theory except

21   fraud, intentionally caused harm, or claims under Washington’s Consumer Protection

22   Act. RCW 7.72.010(4). Plaintiffs argue that they could recover under their negligence-


     ORDER - 5
              Case 3:20-cv-05032-BHS Document 88 Filed 02/24/21 Page 6 of 7




 1   based claims if Ethicon’s failure to warn was an intentional act. The Court has considered

 2   and rejected similar arguments about whether the WPLA preempts negligence claims

 3   when a plaintiff argues the underlying conduct sounded in intentional wrongdoing. See

 4   City of Seattle v. Monsanto Co., 237 F. Supp. 3d 1096, 1102–03 (W.D. Wash. 2017). The

 5   WPLA clearly contemplates negligence and negligent misrepresentation within its scope

 6   of preemption. RCW 7.72.010(4) (a product liability claim includes, inter alia, any claim

 7   based on negligence or misrepresentation, whether negligent or innocent).

 8          Plaintiffs additionally rely upon Bylsma v. Burger King Corp., 176 Wn.2d 555,

 9   562 (2013), to argue that relief may be granted under the WPLA for negligent infliction

10   of emotional distress. However, the Washington Supreme Court limited its holding in

11   Bylsma to only allow “relief for emotional distress damages, in the absence of physical

12   injury, caused to the direct purchaser by being served and touching, but not consuming, a

13   contaminated food product, if the emotional distress is a reasonable response and

14   manifested by objective symptomatology.” Id. at 561–562 (emphasis added). Mrs. March

15   has experienced physical symptoms and bodily injuries that she attributes to her TVT-O

16   implant. See, e.g., Dkt. 77-2 at 8 (“The bodily injuries include a constant paint and

17   inability to use my body the way I could prior to the implant.”). Plaintiffs’ claims for

18   negligent infliction for emotional distress thus fall outside the scope contemplated by

19   Bylsma and within the WPLA’s scope of preemption.

20          Therefore, summary judgment is granted, and Plaintiffs’ negligence-based claims

21   are dismissed with prejudice.

22


     ORDER - 6
             Case 3:20-cv-05032-BHS Document 88 Filed 02/24/21 Page 7 of 7




 1                                        III. ORDER

 2         Therefore, it is hereby ORDERED that Ethicon’s motion for partial summary

 3   judgment, Dkt. 42, is GRANTED.

 4         Plaintiffs’ claims for Negligence (Count I), Strict Liability – Manufacturing

 5   Defect (Count II), Strict Liability – Defective Product (Count IV), Negligent

 6   Misrepresentation (Count IX), Negligent Infliction of Emotional Distress (Count X), and

 7   Violations of Consumer Protection Laws (Count XIII) are DISMISSED with prejudice.

 8         Dated this 24th day of February, 2021.

 9

10

11
                                              A
                                              BENJAMIN H. SETTLE
                                              United States District Judge

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 7
